DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/018998 filed on 02/21/2018, which claims priority from provisional application 62/461,552 filed 02/21/2017.
Status of Claims
Claims 1, 3-5, 11-14, 16-18, 20-23, 25, 27-29, and 52 are pending present for consideration.
Claims 2, 6-10, 15, 19, 24, 26, and 30-51 have been cancelled.
Claim 29 is  objected to under 37 CFR 1.75(c)  as being in improper form because it is a multiple dependent claim (see MPEP § 608.01(n)). Accordingly, Claim 29 is not been further treated on the merits.
Information Disclosure Statement
The Information Disclosure Statements filed 01/21/20 and 01/21/20 have been considered by the examiner.
Claim Objections
In view of Applicant’s amendments, Claim 1 is objected to because of the following informality: a mission word. Claim 1 recites the limitation “…wherein at least the body is comprised of a silk fibroin material characterized by beta-sheet secondary structure…” in lines 2-3. There appears to be a word missing between the phrase “characterized by” and “beta-sheet.”
Claim 29 is objected to because it is an improper multiple dependent claim. Claim 29 recites the limitation “[A] method of manufacturing the tracheal stent of any preceding claim, the method comprising steps of:” This is improper because 35 U.S.C. 112(e), authorizes multiple dependent claims in applications as long as they are in the alternative form (e.g., "A machine according to claims 3 or 4, further comprising ---"). Cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted  (see MPEP § 608.01(n)).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 11-14, 16-18, 20, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (hereinafter Schmid) US 2006/0020324 A1, in view of Lu et al. (hereinafter Lu) US 2011/0223153 A1.
Regarding Claim 1, Schmid discloses (Fig. 1; [0072], lines 1-3; [0073], lines 1-8, and [0079]) a stent 10 having a substantially cylindrical body wherein the stent is designed and engineered to be grafted to an external wall of a subject’s trachea (Schmid discloses [0155] that the stent 10 is fully capable of being grafted to tracheal duct.) However, Schmid does not disclose a body comprising a silk fibroin material characterized by a beta- sheet secondary structure. In the field of biomaterials, Lu teaches a blend of silk fibroin characterized by a beta-sheet secondary structure that can be made into films to wrap around medical devices such as coronary stents (Abstract; [0005] lines 1-3, [0007], lines 1-3 and 7-10; [0022], [0025], [0038], and [0045]) The film of silk fibroin improves biocompatibility and conforms well to the contours of a stent, and has improved mechanical properties, such as increased tensile strength and ductility ([0003]; [0007], last three lines and [0040], lines 1-3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to dispose a film of silk fibroin characterized by a beta-sheet secondary structure, as taught by Lu, on the stent of Schmid, in order to improve the biocompatibility and the mechanical properties of the stent.
Regarding Claims 3 and 5, Schmid does not disclose a silk fibroin material comprising an additive that is embedded within the material or coated on a surface of the body, wherein the additive is a plasticizer. Lu teaches a blend of silk fibroin material and a plasticizer (glycerol) embedded within the material, that can be made into films to wrap around medical devices such as stents (0005], [0007], [0023], [0024], [0041], and [0045], lines 1-3.) Lu also discloses the blend of silk fibroin material and plasticizer had higher ductility [0032] and improved mechanical properties ([0037]-[0039]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include a plasticizer that is embedded within the material, as taught by Lu, in the silk fibroin material of Schmidt, as modified by Lu, in order to improve the ductility, and the mechanical properties of the material.
Regarding Claims 3 and 4, Schmid does not disclose a silk fibroin material comprising an additive that is embedded within the material or coated on a surface of the body, wherein the additive is silk fibroin fibers. Lu teaches a silk fibroin material comprising silk fibroin fibers that are coated on a surface of the body [0041]: “[A]s another example, silk fiber-based composite comprising silk fibers optionally coated with silk fibroin solution or silk gel may be combined with the ductile silk film of the present invention to provide flexible fibrous materials.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to provide silk fibroin fibers, as taught by Lu, in the silk fibroin material of Schmidt, as modified by Lu, in order to improve the flexibility of the material.
Regarding Claim 11,  the silk fibroin material of Schmidt, as modified by Lu, is porous (Lu’s Fig. 5 and [0035].)
Regarding Claim 12,   Schmid does not disclose an additive comprising an active agent. Lu teaches ([0005], [0007], and [0046]-[0047]) the use of an additive comprising an active agent ([0007] describes “…a composition comprising glycerol modified silk film may be used as a 2-dimensional or 3-dimensional construct for tissue engineering, and may further comprise at least one active agent.”) Lu also teaches that the purpose of the active agent may be to improve film-tissue interfaces by enhancing cell growth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to provide the silk fibroin material of Schmidt, as modified by Lu, with an additive comprising an active agent, as taught by Lu, in order to promote cell growth and improve film-tissue interfaces on the stent.
Regarding Claim 13,   Schmid does not disclose an additive comprising a therapeutic. Lu teaches ([0046] lines 2-4, and [0050]) the use of an additive comprising a therapeutic (i.e. antibiotics), for the purpose of preventing  infections. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to provide the silk fibroin material of Schmidt, as modified by Lu, with an additive comprising a therapeutic such as antibiotics, as taught by Lu, in order to prevent infections.
Regarding Claim 14,   Schmid does not disclose viable cells are present in the silk fibroin material. Lu teaches ([0046] lines 2-4 and lines 8-9) the use of viable cells present in the silk fibroin material, for the purpose of improving the biocompatibility of the stent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to provide the silk fibroin material of Schmidt, as modified by Lu, with viable cells are present in the silk fibroin material, as taught by Lu, in order to improve the biocompatibility of the stent.
Regarding Claim 16,   Schmid discloses that the body programmably degrades ([0105] describes: “the stents may be formed from biocompatible polymers that are bio-resorbable (e.g., bio-erodible or bio-degradable). Bio-resorbable materials are preferably selected from the group consisting of any hydrolytically degradable and/or enzymatically degradable biomaterial.” The limitation “programmably” is met because the rate of degradation of the material can be predicted.) 
Regarding Claim 17,   Schmid does not disclose a blend of silk fibroin and  plasticizer having a ratio between about 1000:1 to about 1:1 by dry weight. Lu teaches [0027] that the silk fibroin material is the blend of silk fibroin and  plasticizer (glycerol) having a ratio from about 10% to 30% (w/w). The limitation is met because a weight percentage between 30% and 10% falls within the claimed range of between about 1000:1 to about 1:1 by dry weight. The purpose of using a ratio from about 10% to 30% (w/w) is to optimize the mechanical properties of the blend ([0026] describes : “[W]hen the glycerol content in the silk/glycerol blend films was 2% and 5% (w/w), the films completely dissolved in water, similar to the control silk films that contained no glycerol.”) Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to provide a blend of silk fibroin and  plasticizer having a ratio between about 10% to 30% (w/w) for the silk fibroin material of Schmidt, as modified by Lu, in order to optimize the mechanical properties of the material.
Regarding Claim 18,  the stent of Schmidt, as modified by Lu, contains a silk fibroin material with viable cells (as explained in the rejection of Claim 14.) The limitation of the viable cells being patient derived cells is met because all cells are initially derived from a donor (or patient.)
Regarding Claim 20,  the stent of Schmidt, as modified by Lu, contains struts positioned on the silk fibroin material of the body because the film of silk fibroin (taught by Lu) conforms well to the contours of a stent, ([0007], last three lines and [0045], lines 1-3)
Regarding Claim 23, Schmid discloses (Fig. 1; [0103]) struts comprising a metal ([0103] discloses: “…as discussed above, stents is formed of any shape memory material known in the art including, without limitation, nickel-titanium alloys, […] metallic materials may be used to provide a crush-recoverable structure…”)
Regarding Claim 25, Schmid discloses (Fig. 1; [0103] and [0105]) struts comprising a polymer ([0103] discloses: “[A]lternatively, thermal shape memory polymers […] may be used to provide a crush-recoverable structure…”)
Regarding Claim 27, Schmid discloses (Fig. 1; [0079]) a stent designed and arranged to receive sutures through the body or through holes in the body (the limitation is met because the stent shown in Fig. 1 has apertures, which are fully capable of receiving sutures.)
Regarding Claim 28, Schmid discloses (Figs. 1 and 13; [0117]) barbs (the examiner is interpreting the locking tabs 322, 324 as broadly claimed) positioned along an outside of the body and arranged and constructed to prevent migration of the stent ([0117] discloses: “…the locking tabs 322, 324 will abut against the teeth 326, thereby preventing further relative movement.”) 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Lu, and further in view of Hollister et al. (Hollister) US 2013/0158651 A1.
Regarding Claim 52, Schmid discloses  (Fig. 1; [0072], lines 1-3; [0073], lines 1-8, and [0079]) a stent 10 having a substantially cylindrical body, wherein the stent is designed and engineered to be grafted to an external wall of a subject’s trachea (Schmid discloses [0155] that the stent 10 is fully capable of being grafted to tracheal duct) for treatment of suprasomal collapse, tracheal malacia, or tracheal stenosis (the limitation “for treatment of suprasomal collapse, tracheal malacia, or tracheal stenosis amounts to intended use, and does not impart any structural limitation on the claimed invention.)  Schmid also discloses [0106] the stent has a thickness of about 1 mm (0.039 inches) to about 5 mm (0.196 inches) ( Schmid discloses a thickness preferably in the range of about 0.0040 inches to about 0.0045 inches, which falls within the claimed range.)
However, Schmid does not disclose a body comprising a silk fibroin material characterized by a beta- sheet secondary structure. Additionally, Schmid does not disclose a stent having a length of about 0.5 cm to about 8 cm, and a radius of about 2.5 mm to about 10 mm, wherein the body comprises a radial opening between about 0° and about 240°.
In the field of biomaterials, Lu teaches a blend of silk fibroin characterized by a beta-sheet secondary structure that can be made into films to wrap around medical devices such as coronary stents (Abstract; [0005] lines 1-3, [0007], lines 1-3 and 7-10; [0022], [0025], [0038], and [0045]) The film of silk fibroin improves biocompatibility and conforms well to the contours of a stent, and has improved mechanical properties, such as increased tensile strength and ductility ([0003]; [0007], last three lines and [0040], lines 1-3). 
In the field of tracheal stents, Hollister teaches (Fig. 1A; [0055]-[0056]) a stent (10) having a length ranging from about 0.1 cm to 0.6 cm [0055], and an inner radius ranging from about 2 mm to 15 mm [0056], wherein the body comprises a radial opening between about 0° and about 240° ([0056] describes: “…device 10 may also form a semi-circular, oval or semi-oval..”; therefore the opening may be about 180° for a semi-circular shape.) The purpose of providing a stent with the dimensions as described above is to accommodate the trachea of a human patient (adult or child.) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to dispose a film of silk fibroin characterized by a beta-sheet secondary structure, as taught by Lu, on the stent of Schmid, in order to improve the biocompatibility and the mechanical properties of the stent. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to design a stent of Schmid with a length of about 0.5 cm to about 0.6 cm, and a radius of about 2 mm to about 15 mm, wherein the body comprises a radial opening between about 0° and about 180°, as taught by Hollister, in order to accommodate the trachea of a human patient.

Claims 21 and  22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Lu, and further in view of Soletti et al. (Soletti) US 2016/0287374 A1.
The references do not disclose a stent wherein the struts are silk-based fibers made from concentrated silk-based materials. Soletti discloses (Fig. 1; [0084], [0089], and [0099]) a tracheal [0084] stent  wherein the struts (210) are silk-based fibers made from concentrated silk-based materials ([0099] discloses that spline 210 can be made of silk-fibroin), in the field of endoprosthesis, for the purpose of providing an improved graft to treat a diseased vessel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the struts in the stent of Schmid as modified by Lu, with silk-based fibers made from concentrated silk-based materials, as taught by Soletti, in order to provide an improved graft to treat a diseased vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774